                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF KENTUCKY
                                       LOUISVILLE DIVISION

VIVIAN JANET BOWMAN,                                                                                        Plaintiff,

v.                                                                          Civil Action No. 3:19-cv-331-DJH

DAVID FIORINI et al.,                                                                                   Defendants.

                                                    * * * * *

                              MEMORANDUM OPINION AND ORDER

         This matter is before the Court upon a motion to dismiss this action for failure to meet the

notice-pleading standard of Fed. R. Civ. P. 8 and for lack of subject-matter jurisdiction (Docket

No. 23). Fully briefed, this matter is ripe for review. For the following reasons, the Court will

grant the instant motion.

                                                          I.

         Pro se Plaintiff Vivian Janet Bowman filed the instant employment-discrimination action

against Defendants David Fiorini and Kristen Cunningham, the assistant principal and office

manager at East Oldham Middle School, respectively, where Plaintiff was briefly employed as a

substitute teacher.1

         Plaintiff begins the complaint (DN 1) as follows:

         I the Plaintiff, Ms. Vivian Janet Bowman must take the responsibility to report
         this unlawful, intentional, direct, prejudice, hateful, harassment, age
         discrimination, retaliation against me based on my age, my sex, my religious
         creed of life which includes my single marital status because I am a widow,,,,by
         these very hateful prejudice defendants David Fiorini and Kristen Cunningham.
         These two defendants work together to break these federal and state laws.

1
  At the outset of its analysis, the Court notes that in Defendants’ motion to dismiss, they cite to 29 different cases
Plaintiff has filed in either the Western or Eastern District of Kentucky which were dismissed “because of [] various
deficiencies.” Plaintiff does not dispute this summary of her litigation history except to say that she “has been fight
for myself for the past 25 years . . . Every which way in the state of Kentucky is rebellion against God” and that
“Eastern KY is the most dangerous place in the world it is worse than any third world country because of their
harlotry culture. I am very afraid of harlots and harassing whores” (DN 24-1).
       Plaintiff first makes specific allegations regarding the day of April 24, 2019. She alleges

that Defendant Cunningham treated her rudely on that day when she would not help Plaintiff find

the lesson plans she needed as the substitute teacher. Plaintiff then states that, at the end of that

day, Defendant Fiorini asked her to come to the office with him and replaced her “with this large

size woman who has looks of masculine woman which is completely the opposite of my small

feminine look.” She states that Defendant Fiorini then told her she was not going to be “allowed

to substitute teach again in that school” because she does not follow lesson plans or “have

classroom management.” She then alleges that Defendant Fiorini “falsely blames me that a boy

student got his head hit by a ball or he hit his own head on the gym floor during PE class on

February 14, 2019. . . . Hateful liar Defendant Fiorini knows the truth yet he wants to place his

hateful prejudice, discrimination against me. . . .” She further states that the “United States

Federal Court needs to know the ludicrous, immoral, leading to pervert language, liar words

spoken by Defendant [] Fiorini – this Defendant [] Fiorini was becoming a pedophile there in his

office.” Plaintiff next alleges she then ran out the door because she was “afraid of a more serious

attack” and that Defendant Cunningham told her to “get back in Mr. Fiorini’s office” and “other

nonsense words to show that she and [] Defendant Fiorini work together to show hate, age

discrimination towards me. I only say to her ‘yes madam’ as I run out that door.” In another

section of the complaint, Plaintiff states that on one occasion Defendant Fiorini “sneaked into my

classroom . . . I saw him squatting very low at BOY students desk! . . . there is no telling what he

was doing in such low inappropriate places with boy students.”

       Plaintiff concludes her complaint as follows:

       I am about 34 years older than this corrupt immoral defendant David Fiorini.
       This defendant wanted to destroy me because of my age, his hate towards me was
       and is most frightening. He used his position as vice principal to do abusive age
                                                  2
       discrimination towards me. God Almighty this hateful defendant should not be
       allowed to grow old. This corrupt defendant David Fiorini wants to rob me of my
       livelihood because of my age, my creed of life, etc. Defendants are most brutal,
       mean spirited, they should not be humans they should be living in a zoo or out in
       the wild with beasts. As a good citizen this is my responsibility to report
       defendants to USA.

       In the section of the Court-supplied complaint form which instructs Plaintiff to

state briefly and precisely what damages or other relief the plaintiff asks the court to

order, she writes, “Defendants are guilty of doing a hate crime against me” (DN 1-1).

                                                 II.

       The Court recognizes that pro se pleadings are to be held to a less stringent standard than

formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519 (1972). The duty to be

less stringent with pro se complaints, however, “does not require [the Court] to conjure up

unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted), and

the Court is not required to create a claim for a pro se plaintiff. Clark v. Nat’l Travelers Life Ins.

Co., 518 F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require the “courts to

explore exhaustively all potential claims of a pro se plaintiff, [and] would also transform the

district court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

       Rule 8 of the Federal Rules of Civil Procedure requires that a complaint contain:

       (1) a short and plain statement of the grounds for the court’s jurisdiction, unless
       the court already has jurisdiction and the claim needs no new jurisdictional
       support;

       (2) a short and plain statement of the claim showing that the pleader is entitled to
       relief; and


                                                  3
        (3) a demand for the relief sought, which may include relief in the alternative or
        different types of relief.

Fed. R. Civ. P. 8(a). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)). “A pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’ Nor does a complaint

suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. at 555, 557). Conclusory allegations or bare legal

conclusions will not suffice as factual allegations. Followell v. Mills, 317 F. App’x 501, 505

(6th Cir. 2009) (“Conclusory allegations or legal conclusions masquerading as factual allegations

will not suffice.”); Gregory v. Shelby Cty., Tenn., 220 F.3d 433, 446 (6th Cir. 2000) (“[W]e need

not accept as true legal conclusions or unwarranted factual inferences.”).

        Upon the Court’s review of the complaint, the Court finds that it does not state coherent

allegations to establish the Court’s jurisdiction, to show that Plaintiff is entitled to relief, or to

state any claim for the relief sought. The pleadings, therefore, fail to meet the basic pleading

standard required by Fed. R. Civ. P. 8(a)(2).

        Furthermore, “a district court may, at any time, sua sponte dismiss a complaint for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure

when the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous,

devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.

1999). A complaint is “frivolous” if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in fact if it is “‘premised on

                                                    4
clearly baseless factual allegations that describe fantastic or delusional scenarios, rising to the

level of the irrational or the wholly incredible.’” Selvy v. Dep’t of Hous. & Urban Dev., 371 F.

Supp. 2d 905, 908 (E.D. Mich. May 31, 2005) (quoting Tenn. ex rel. David Francis Fair v.

Comm’r, No. 3:04-cv-494, 2004 U.S. Dist. LEXIS 26677 (E.D. Tenn. Nov. 4, 2004)). Even

liberally construing the pro se complaint, which the Court must do, the Court concludes that the

allegations meet this standard.2

                                                       III.

        Thus, IT IS HERBY ORDERED that Defendants’ motion to dismiss this action for

failure to meet the pleading standard of Rule 8 and for lack of subject-matter jurisdiction

(DN 23) is GRANTED.

        The Court will enter a separate Order dismissing this action for the reasons stated herein.

Date:   December 30, 2019




                                                             David J. Hale, Judge
                                                          United States District Court
cc:     Plaintiff, pro se
        Counsel of Record
4415.011




2
  Moreover, to the extent that the complaint could be construed as sufficiently asserting an employment
discrimination claim against Defendants pursuant to Title VII of the Civil Rights Act of 1964, the claim would be
subject to dismissal because the United States Court of Appeals for the Sixth Circuit has repeatedly made clear that
“an individual employee/supervisor, who does not otherwise qualify as an ‘employer,’ may not be held personally
liable under Title VII,” Primm v. Tennessee Dep’t of Human Servs., No. 16-6837, 2017 U.S. App. LEXIS 15779, *9
(6th Cir. Aug. 17, 2017) (quoting Wathen v. Gen. Elec. Co., 115 F.3d 400, 405 (6th Cir. 1997)).
                                                          5
